Filed 10/24/22 Renneker v. Brooks CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 RAY RENNEKER,                                                         B317984

           Plaintiff and Appellant,                                    (Los Angeles County
                                                                       Super. Ct. No. BC722584)
           v.

 STEPHAN BROOKS,

           Defendant and Respondent.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Barbara Ann Meiers, Judge. Affirmed.
     Ray Renneker, in pro. per., for Plaintiff and Appellant.
     Stephan Brooks, in pro. per., for Defendant and
Respondent.
                ____________________________
       Plaintiff Ray Renneker1 appeals in propria persona from a
judgment in favor of defendant Stephan Brooks following a court
trial in an action to recover money allegedly due and unpaid on a
home improvement contract. Renneker contends the trial court
erred when it (1) set a court trial instead of a jury trial;
(2) vacated a default that had been entered against Brooks;
(3) refused to continue the trial when Renneker claimed he
could not attend because his wife was ill; and (4) on the merits of
Renneker’s claim, found in favor of Brooks. We conclude the trial
court committed no such errors and we affirm.

                  FACTUAL BACKGROUND
      Renneker, doing business as California Construction
Services, is a licensed contractor in California.2 On September 9,
2017, he and Brooks entered into a written contract to repair
water damage to a home owned by Brooks and co-defendant
Estate of Sherrell Atwood. As payment for the work, Renneker
agreed to accept the amount paid by Brooks’s homeowner’s
insurance company to repair the damage. Renneker and Brooks
soon found themselves in a dispute regarding the scope and
quality of the work. After Brooks complained to the California
Contractor’s State License Board (the CSLB) about Renneker,
Renneker walked off the job.



      1 Renneker did not respond to a calendar notice sent on
September 27, 2022, and did not attend oral argument in this
matter.
      2  The facts set out here are taken from Renneker’s first
amended complaint and from the trial court’s statement of
decision.




                                    2
       On September 19, 2018, Renneker filed a complaint on
behalf of himself and a co-plaintiff,3 alleging breach of contract as
well as common counts for the value of the work done. Brooks
answered, attaching what he described as notices showing that
Renneker’s work had failed inspection, as well as a report
prepared by an inspector from the CSLB at Brooks’s request.4
       Renneker retained counsel and filed a first amended
complaint. Thereafter, he attempted to take the defaults of both
defendants. While these efforts were pending, the trial court
scheduled a nonjury trial to begin on February 19, 2021. In
January of 2021, Renneker’s counsel moved for a continuance,
which the trial court granted, and Renneker continued his efforts
to have the court clerk enter Brooks’s default.
       After several attempts by Renneker to obtain Brooks’s
default, the clerk entered Brooks’s default on June 30, 2021. At
the final pretrial status conference on August 3, 2021, the trial
court vacated the default and ordered that Brooks’s answer to the
original complaint serve as his answer to the amended complaint.
Thereafter, Renneker applied ex parte to continue the trial date
so that he would have time to prepare for a court trial as opposed
to a default prove-up. The court granted the application and
continued the trial for approximately six weeks, until
September 24, 2021. On that day, Renneker again requested a
continuance, and the court agreed to start the trial on Monday,

      3  Renneker’s co-plaintiff, Leland Coontz, is an insurance
adjuster Brooks retained to assist him with his insurance claim.
On its own motion, the trial court struck Coontz’s claims from
this action. Coontz is not a party to this appeal.
      4 The report was not admitted into evidence at trial, and
we do not consider it here.




                                     3
September 27, but stated that it would not permit any further
continuances.
      The bench trial began on September 27, 2021.5 On
September 29, the third day of trial, Renneker did not attend,
asserting that his wife was ill. The court offered to permit
Renneker to attend remotely, but he chose not to do so. The court
denied Renneker’s motion for a continuance, finding Renneker
had not demonstrated good cause for a continuance. The trial
concluded that day and the court took the matter under
submission. On October 15, 2021, the trial court issued a
tentative decision and statement of decision in favor of Brooks;
the statement of decision was mailed to the parties on
October 26, 2021. The court entered judgment in favor of Brooks
on October 29, 2021.

                          DISCUSSION

A.    We Treat Renneker’s Notice of Appeal As Taken
      From the Judgment
      Renneker’s notice of appeal, filed on December 23, 2021,
states that he is appealing from “the Ruling signed and filed on
October 15, 2021 and Tentative Decision entered into this matter
on the 26th day of October, 2021.” On its face the notice of appeal


      5  According to the statement of decision, the court trial was
also a prove-up hearing on the default of Brooks’s co-defendant,
the Estate of Sherrell Atwood. The record contains scant
information about this default. No entry of default as to that
party appears in the record. In fact, the last application for
default against the Estate of Sherrell Atwood in the record shows
the application was rejected in January of 2019.




                                    4
is not directed to the judgment in this action, which was entered
on October 29, 2021. We construe the notice of appeal as taken
from the judgment. “[I]t is and has been the law of this state that
notices of appeal are to be liberally construed so as to protect the
right of appeal if it is reasonably clear what appellant was trying
to appeal from, and where the respondent could not possibly have
been misled or prejudiced.” (Luz v. Lopes (1960) 55 Cal.2d 54, 59;
see also Cal. Rules of Court, rule 8.100(a)(2) [“The notice of
appeal must be liberally construed.”].)
       We conclude it is “reasonably clear” Renneker intended to
appeal from the judgment entered on October 29, rather than
from the (nonappealable) statement of decision dated October 15
and mailed October 26, the dates shown in the notice of appeal.
(See, e.g., Los Altos Golf & Country Club v. County of Santa
Clara (2008) 165 Cal.App.4th 198, 202 [Court of Appeal
construed notice of appeal as directed to judgment rather than to
order sustaining demurrer without leave to amend]; In re
Daniel Z. (1992) 10 Cal.App.4th 1009, 1017 [Court of Appeal
construed notice of appeal as directed to the dispositional order in
addition to the juvenile court’s jurisdictional findings].)
       We also conclude that Brooks was not misled or prejudiced
by Renneker’s error. The parties have fully briefed the appeal
and Brooks has neither challenged Renneker’s notice of appeal
nor asserted that he was misled by it. The mere fact that Brooks
has to respond to Renneker’s appeal is insufficient to show
prejudice. (K.J. v. Los Angeles Unified School District (2020)
8 Cal.5th 875, 890, fn. 8 [where attorney’s name did not appear
on the notice of appeal of a sanctions order entered against the
attorney only, the notice should have been construed to be the
attorney’s appeal, and not an appeal by the client, who in fact




                                    5
was listed as the appellant and “the mere fact an opposing party
would be able to present his or her claims on appeal is, standing
alone, insufficient to establish prejudice”].) For all these reasons,
we consider Renneker’s appeal as directed to the judgment
entered on October 29, 2021.

B.    The Trial Court Did Not Err In Setting a Court Trial
      Given Renneker Never Paid Jury Fees
       Renneker contends the trial court deprived him of his right
to a jury trial when it set a court trial in this matter.
It is uncontested that assuming Renneker properly requested a
jury trial, including the posting of jury fees, Renneker would be
entitled to a jury trial on his common count and breach of
contract claims. Although the record does not show why the
court set a bench trial, our review of the record shows that
Renneker waived a jury trial by failing to post jury fees. “We are
required to uphold the [trial court’s] ruling if it is correct on any
basis, regardless of whether such basis was actually invoked.”
(In re Marriage of Burgess (1996) 13 Cal.4th 25, 32.) Code of
Civil Procedure6 section 631 sets out the procedures for
demanding a jury trial, deeming the right waived, and seeking
relief from such a waiver.
       More specifically, section 631, subdivision (b) provides that
a party seeking a jury trial must deposit $150 in jury fees;
subdivision (c) provides that the deposit must be paid “on or
before the date scheduled for the initial case management
conference in the action . . . .” Subdivision (f)(5) of the statute
further provides that “[a] party waives trial by jury . . . [¶] . . . [¶]

      6 Further undesignated statutory references are to the
Code of Civil Procedure.




                                       6
[b]y failing to timely pay the fee described in subdivision (b) . . . .”
Thus, “[t]he court may refuse a jury trial if jury fees are not
deposited as required by section 631 of the Code of Civil
Procedure, and the litigant is not thereby deprived of any
constitutional right.” (Davis v. Conant (1935) 10 Cal.App.2d 73,
75; see also TriCoast Builders, Inc. v. Fonnegra (2022)
74 Cal.App.5th 239, 244, review granted Apr. 27, 2022, S273368
(TriCoast Builders, Inc.) [“a party waives the right to a jury trial
by failing to make a timely deposit of jury fees under section 631,
subdivision (f)(5)”].)
       There is no indication in the record that Renneker ever
deposited jury fees, and he does not contend otherwise. Instead,
he asserts that he demanded a jury “with his complaint and each
amendment to same.” The record does not support this assertion:
Neither the initial complaint filed in propria persona nor the
amended complaint prepared by counsel includes a jury trial
demand.
       The first indication in the record that Renneker sought a
jury trial is in a case management conference statement filed on
December 20, 2019. Merely noting a preference for a jury trial in
a case management statement, unaccompanied by the timely
deposit of jury fees, does not comply with section 631,
subdivisions (b) and (c).7 In addition, the initial case
management conference in this action—the statutory deadline for


      7  The record contains scheduling orders stating that the
trial would be a “Non-Jury Trial.” The first of these orders in the
record is dated July 9, 2020, more than a year before trial began.
Thus, Renneker was on notice that the court had determined he
was not entitled to a jury trial, yet he never sought relief from
any such determination.




                                      7
depositing jury fees—was on February 27, 2019. Renneker’s
December 20, 2019, case management statement was filed
10 months after the initial case management conference, which
was held on February 27, 2019. In other words, Renneker’s first
jury trial demand shown in the record was filed almost a year
after the statutory deadline to deposit jury fees.
       Section 631, subdivision (g) provides, “The court may, in its
discretion upon just terms, allow a trial by jury although there
may have been a waiver of a trial by jury.” Renneker does not
contend that he ever sought such relief. A fortiori, Renneker has
failed to show error in the trial court not granting relief he never
requested. (TriCoast Builders, Inc., supra, 74 Cal.App.5th at
p. 245, review granted [denial of relief from waiver of jury by
failure to pay jury fees reviewed for abuse of discretion].)8

C.    The Trial Court Did Not Err In Vacating Brooks’s
      Default
      As we have already noted, the trial court vacated Brooks’s
default approximately six weeks after default was entered, and
ordered that Brooks’s answer to Renneker’s original complaint
would be deemed the answer to the amended complaint. Other

      8  The California Supreme Court granted review in
TriCoast Builders, Inc., on April 27, 2022, to consider (1) whether
a party who is denied relief from a jury waiver and appeals from
an adverse judgment must show “actual prejudice” from denial of
a jury trial, and (2) whether the trial court abuses its discretion
by denying relief from a jury trial waiver absent a showing of
prejudice to the opposing party or the trial court. Because
Renneker never sought relief from waiver in the trial court,
neither issue is in this case.




                                    8
than to assert that “the court erred in throwing[] out the Brooks
default,” Renneker makes no argument and cites no authority
demonstrating error.
       “It is the policy of the law to favor, whenever possible, a
hearing on the merits. Appellate courts are much more disposed
to affirm an order when the result is to compel a trial on the
merits than when the default judgment is allowed to stand.
[Citation.] Therefore, when a party in default moves promptly to
seek relief, very slight evidence is required to justify a trial
court’s order setting aside a default.” (Shamblin v.
Brattain (1988) 44 Cal.3d 474, 478.) We review the order
vacating Brooks’s default for abuse of discretion. (McClain v.
Kissler (2019) 39 Cal.App.5th 399, 413.)
       As the party challenging a discretionary ruling, Renneker
had an affirmative obligation to provide an adequate record so
that we could assess whether the trial court abused its discretion.
(Wagner v. Wagner (2008) 162 Cal.App.4th 249, 259.) “ ‘A
judgment or order of the lower court is presumed correct. All
intendments and presumptions are indulged to support it on
matters as to which the record is silent . . . .’ [Citation.]”
(Rossiter v. Benoit (1979) 88 Cal.App.3d 706, 712.) Renneker has
failed to provide a reporter’s transcript of the status conference at
which the court entered its order vacating the default. The
absence of a record of what occurred at the hearing when
Brooks’s default was set aside precludes us from reviewing
whether the trial court abused its discretion. (Vo v. Las Virgenes
Municipal Water Dist. (2000) 79 Cal.App.4th 440, 448; Nelson v.
Anderson (1999) 72 Cal.App.4th 111, 136.) Under the applicable
standards of review, we presume the trial court had valid reasons
to vacate the default.




                                     9
D.    The Trial Court Did Not Abuse Its Discretion in Not
      Continuing the Trial on September 29 Given the
      Multiple Continuances it Granted to Renneker and
      the Option for Renneker To Appear Remotely on
      September 29, Which Renneker Declined
       On September 29—the last day of trial—Renneker did not
attend the trial, and no court reporter was present. Renneker’s
counsel, who did attend, made an oral motion for a continuance,
which the court denied. Renneker asserts it was error for the
court to proceed in his absence, and without a court reporter.
We review the denial of a continuance for abuse of discretion.
(Qaadir v. Figueroa (2021) 67 Cal.App.5th 790, 814; Pham v.
Nguyen (1997) 54 Cal.App.4th 11, 18.)
       Unlike our review of the order vacating Brooks’s default,
the lack of a reporter’s transcript does not present an
insurmountable obstacle to our review of the order denying
Renneker’s motion to continue the last day of trial. Here, the
trial court’s minutes address the reasons for concluding that
Renneker had not shown good cause for a continuance. When the
court granted Renneker’s third request for a continuance on
September 24, it did so “with the caveat that the trial is without
question to go forward at that time, with Plaintiff appearing, if
necessary, by Zoom, and any excuse for his non-appearance based
on any claim of medical need to help his wife, or on his own
illness, to be fully documented . . . . All parties are to have all
witnesses present and ready to go, for no time gaps will be
permitted.” Consistent with this order, on September 29, the
court reiterated “that it had informed the parties on 9/24/21 that
the trial would be going forward this week with no further
continuances, and with no time gaps in trial permitted.”




                                   10
       California Rules of Court, rule 3.1332 governs motions for
continuance of a trial. In pertinent part, the rule provides that
trial continuances are “disfavored,” and “[t]he court may grant a
continuance only on an affirmative showing of good cause
requiring the continuance.” (Cal. Rules of Court, rule 3.1332(c).)
When the trial court continued the trial a final time, at
Renneker’s request, the court made it clear that the trial would
begin on September 27 and would proceed from day to day
without further continuances. Thus, Renneker was on notice on
September 24 that the court would not grant further
continuances.
       Renneker contends that the trial court “forced the
plaintiff’s attorney to proceed with the [trial] and without the
testimony of Plaintiff or the assistance of Plaintiff.” The record
does not support either statement. The trial minutes from
September 27, the first day of trial, show that Renneker was
sworn and testified in his case, and that exhibits were admitted
in evidence during his testimony. The minutes for September 29
show that Renneker was in communication with his attorney,
and that the attorney made the decision not to call rebuttal
witnesses based on his communications with Renneker. The
minutes also confirm that at the beginning of the morning
session, and again following the lunch break, the trial court
inquired whether Renneker would appear remotely and was
informed he would not. These records confirm that there is no
merit to Renneker’s contention that he was “forced” into
proceeding with the trial, or that he was prevented from
testifying or assisting his counsel.
       Similarly unfounded is Renneker’s contention that he was
entitled to a continuance because no court reporter was present




                                   11
on September 29.9 Pursuant to the Superior Court of
Los Angeles County Local Rules, it was Renneker’s responsibility
to arrange for a court reporter for the last day of trial.10 Because
it was not the court’s responsibility to furnish a reporter, the trial
court did not abuse its discretion by proceeding with the trial
notwithstanding Renneker’s failure to procure a reporter on the
last day.

E.    There Was No Error In Finding for Defendants at
      Trial
      Renneker’s final contention on appeal is that the trial court
erred by finding in defendants’ favor at trial.11 According to
Renneker, the trial court “didn’t get it,” albeit Renneker does not
support this conclusion with citations to the record or to legal
authority.
      We review the trial court’s findings of fact for substantial
evidence. “The substantial evidence standard of review is
applicable to appeals from both jury and nonjury trials.”
(Whitney v. Montegut (2014) 222 Cal.App.4th 906, 912.) Under


      9A court reporter was present at trial on September 27
and September 28.
      10  The Superior Court of Los Angeles County Local Rules,
rule 2.21(a) provides that “[a] party . . . seeking a verbatim record
must do so by arranging for a certified shorthand reporter to
serve as an official pro tempore reporter . . . .”
      11  According to the statement of decision, the trial was set
for a prove-up hearing for Renneker’s default against Brooks’s co-
defendant, the Estate of Sharon Atwood. As set forth in
footnote 4, ante, our record is devoid of an entry of default against
that defendant.




                                     12
the substantial evidence standard, “[w]hen a trial court’s factual
determination is attacked on the ground that there is no
substantial evidence to sustain it, the power of an appellate court
begins and ends with the determination as to whether, on the
entire record, there is substantial evidence, contradicted or
uncontradicted, which will support the determination, and when
two or more inferences can reasonably be deduced from the facts,
a reviewing court is without power to substitute its deductions for
those of the trial court.” (Bowers v. Bernards (1984)
150 Cal.App.3d 870, 873–874.)
       We have already discussed the burden on Renneker, as
appellant, affirmatively to show error. Merely stating
conclusions, without citations to the record or pertinent
authority, does not satisfy that burden. (Kim v. Sumitomo Bank
(1993) 17 Cal.App.4th 974, 979.)
       Renneker has failed to provide a record that is sufficient for
us to review the trial proceedings. In addition to failing to
provide a reporter’s transcript, he has failed to include copies of
admitted trial exhibits in his appendix.12 Thus, Renneker is
asking us to review the trial court’s decision without providing
the evidence—testimony or trial exhibits—presented by either
party at trial. “[T]he appellant has the burden of affirmatively
demonstrating error by providing an adequate record.
[Citations.] . . . [I]f the record is inadequate for meaningful
review, the appellant defaults and the decision of the trial court
should be affirmed.” (Mountain Lion Coalition v. Fish & Game
Commission (1989) 214 Cal.App.3d 1043, 1051, fn. 9.)


      12  Even the copy of the contract that is included in the
record is illegible, as was the copy introduced at trial.




                                    13
       In the interest of justice, we have reviewed the trial court’s
statement of decision. We do not discern any error in the trial
court’s reasoning and sound appellate procedure precludes us
from reweighing evidence or making credibility findings. The
court found Renneker “simply walked off the job before doing the
majority of the work which was to be done.” The court found
Brooks paid more to Renneker than the value of the work that
was completed before Renneker left the job.
       Further, the court found that Renneker’s decision to walk
off the job amounted to a breach of the contract. In the words of
the trial court, “Defendant testified that he filed a complaint with
the Contractor’s State Licensing Board on October 7, 2017 and
that this is what prompted the ceasing of work (See Exhibitds)
[sic] and that after he filed this complaint, he received a letter in
response from the plaintiff’s attorney saying that work would not
continue until the complaint was withdrawn, plus a statement by
the plaintiff company made through Mr. Schlesinger to the
defendant directly that if defendant did not withdraw the
licensing board complaint that they would sue him and keep him
tied up in the courts for a very long time; but, that, nevertheless,
if he were to pay them $5000 more, they would come back to
finish what they were then doing and do what was necessary to
get him back into his home. . . . Because of this duress, the
defendant did then pay plaintiff an additional $5000, only to have
the plaintiff fail to reappear to finish or to do the promised work
in response.”
       The trial court concluded as follows: “[I]t should suffice to
say that . . . the overall findings that what was proffered by the
plaintiff overall was either not credible and that plaintiff had
completely failed to put in any ‘best evidence’ much less any




                                    14
evidence to corroborate and support its quantum meruit and
contract claims as to work allegedly done and the value thereof,
such as records of payments to workmen, invoices for materials,
field notes, permits pulled for work beyond bathroom work, etc.
stand, as well as the court’s ultimate conclusion that plaintiff
did not by any stretch prove any of the elements necessary to
prevail in the case by a preponderance of the evidence or ‘more
likely than not’ or any other possible applicable standard of law.”
       As these quotes make clear, the trial court ruled against
Renneker because his witnesses were not credible and because he
did not prove his claims by a preponderance of the evidence. The
trial court’s determinations of witness credibility, and the weight
to be given the parties’ evidence, are binding on us. “[W]e do not
reweigh evidence or reassess the credibility of witnesses.”
(Johnson v. Pratt & Whitney Canada, Inc. (1994) 28 Cal.App.4th
613, 622.) Furthermore, we presume that the trial court’s
findings of fact are supported by substantial evidence, in the
absence of a record that would allow us to review those findings.
(Estate of Fain (1999) 75 Cal.App.4th 973, 992.)




                                   15
                          DISPOSITION
      The judgment is affirmed.13    Stephan Brooks shall recover
his costs on appeal.
      NOT TO BE PUBLISHED.



                                          BENDIX, J.


We concur:




             ROTHSCHILD, P. J.




             CHANEY, J.




      13 After Renneker filed his reply brief, Brooks moved to
strike Renneker’s opening brief as a sanction for “misleading” the
court regarding the timeliness of Brooks’s respondent’s brief.
We deny Brooks’s motion to strike as not merited. (See Cal.
Rules of Court, rule 8.276(a).)




                                    16